
	
		I
		111th CONGRESS
		1st Session
		H. R. 3900
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the duty suspension on
		  4,4′-Oxydiphthalic anhydride (ODPA).
	
	
		1.4,4’-Oxydiphthalic anhydride
			 (ODPA)
			(a)In
			 generalHeading 9902.05.13 Harmonized Tariff Schedule of the
			 United States (relating to 4,4′-Oxydiphthalic anhydride) is amended by striking
			 12/31/2009 and inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
